DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 05-31-2022 have been fully considered but they are not persuasive. Applicant argues that the cited prior art fails to specifically identify a species of the siloxane compound that represents Applicant’s formula 1 or 2. Applicant further argues that the claimed siloxane compound requires X1 and Y1 provided that X1 is a hydroxyl group or Y1 is hydrogen, and the terminal groups of the prior art is required to be alkoxy not include the polyalkylene oxide group as claimed. Examiner respectfully disagrees. 
 Kondo teaches that in general formula 1 each of R1 and R2 independently represents a group that contains at least one fluorine atom and is selected from the group consisting of an alkyl group, an alkenyl group, an alkynyl group, and an aryl group, and these groups may have an oxygen atom; each of R3-R6 independently represents a group selected from the group consisting of an alkyl group, an alkoxy group, an alkenyl group, an alkenyloxy group, an alkynyl group, an alkynyloxy group, an aryl group and an aryloxy group, and these groups may contain a fluorine atom and an oxygen atom; furthermore n represents an integer of 1-10] (see paragraph 17). 
In addition, choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is likely to be obvious (i.e. choosing R1-R6 as described in paragraph 17 of Kondo), see MPEP § 2143, E. 
Applicant’s arguments are still not persuasive for reasons made herein and of record. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2015/0118580 hereinafter Kondo. 
Regarding Claim 1, Kondo teaches an electrolyte comprising: a lithium salt (paragraph 41); an organic solvent (paragraph 40); and a siloxane compound represented by Formula 1 (paragraph 16, [paragraph 17 teaches that in general formula 1 each of R1 and R2 independently represents a group that contains at least one fluorine atom and is selected from the group consisting of an alkyl group, an alkenyl group, an alkynyl group, and an aryl group, and these groups may have an oxygen atom; each of R3-R6 independently represents a group selected from the group consisting of an alkyl group, an alkoxy group, an alkenyl group, an alkenyloxy group, an alkynyl group, an alkynyloxy group, an aryl group and an aryloxy group, and these groups may contain a fluorine atom and an oxygen atom; furthermore n represents an integer of 1-10]), wherein an amount of the siloxane compound is 0.01 mass % or more to 5 mass % or less, based on a total weight of the electrolyte (paragraph 39). 
 The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397 (see MPEP § 2143, E). 
Therefore, it would have been obvious to one of ordinary skill in the art to form a siloxane compound in the electrolyte wherein R1-R6 is a substituted alkyl group before the effective filing date of the claimed invention because Kondo discloses that such battery configuration shows superior cycle characteristic and a superior internal resistance characteristic (paragraph 29). 
Regarding Claims 2-9, Kondo teaches that the siloxane compound is represented by Formula 1 as described above (paragraph 16). 
Regarding Claims 10-11, Kondo teaches that the amount of the siloxane compound is 0.01 mass % or more to 5 mass % or less, based on a total weight of the electrolyte (paragraph 39) and it is expected to have similar surface tension (see MPEP § 2112). 
Regarding Claims 12-13, Kondo teaches that the organic solvent comprises a carbonate solvent such as diethyl carbonate (paragraph 40). 
Regarding Claims 14-15, Kondo teaches the lithium salt is LiBF4 in a concentration of 0.5 mol/L (paragraphs 41-42). 
Regarding Claims 16-20, Kondo teaches a lithium secondary battery comprising: a cathode comprising a cathode active material; an anode comprising an anode active material; and the siloxane compound-containing electrolyte disposed between the cathode and the anode (paragraph 45), wherein the cathode active material comprises lithium-containing metal oxide (paragraph 47), the anode active material comprises a silicon compound (paragraph 46), and the battery is expected to have similar properties or functions (i.e. capacity per unit area and cell energy density per unit volume [see MPEP § 2112]). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729